Title: To George Washington from Samuel John Atlee, 10 February 1781
From: Atlee, Samuel John
To: Washington, George


                        
                            Sir,
                            Philada Feby 10th 1781
                        
                        Your Excellency will receive by this Opportunity an Address from a number of the Officers in behalf of
                            themselves and others, captured in 76.
                        They are preparing a Remonstrance to the Assembly of this State at their present sitting, but wou’d wish your
                            Excellencys countenance in the measure.
                        To you, Sir, as the Father of the Soldiery they look up, not doubting ample Redress from their Country,
                            shou’d their Representation be back’d by your powerfull Influence.
                        I cant help joining the Petitioners, being in the same Predicament with them, notwithstanding my Claim laid
                            in to the Commissioner at White Plains for settling the Arrangement of the Army.
                        The early Period of the War, and the powerfull Armaments your Excellency had to contend with, must
                            imphatically plead in favour of the Few, who then composed your comparatively small Force.
                        Numbers, less unfortunate, tho’ I trust not more deserving, have been provided for, whilst your unfortunate
                            Sons, after nobly contending in the first Stage of the War, and suffering a long and rigorous Captivity, are denied the
                            Rewards they apprehended they were justly intitled to.
                        The Arrangements of the Line being now finished and no Prospect of a Provision therein, they mean to pray the
                            Allowance of retiring Officers &ca: and have therefore requested me to back their address to your Excellency,
                            fearing without your Paternal Aid, their Application will not meet with the desired Success.
                        I have therefore taken the Liberty to introduce to your Excellencys Notice the Addressors,
                            amongst whom I beg your Excellency to consider, Your Most Obedient and very hble Servt
                        
                            Saml J. Atlee
                        
                    